Citation Nr: 0211789	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement of the appellant to receive death 
benefits payable by the Department of Veterans Affairs to the 
surviving spouse of a "veteran."


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased individual who 
reportedly served in the Philippine Commonwealth Army during 
World War II, but who had no certified service in the Armed 
Forces of the United States at any time.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  This case was remanded in December 2000 for 
additional development, and the Board is satisfied that the 
matter is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The service department has certified that the appellant's 
late husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

3.  The Philippine Army documents submitted by the appellant 
are not acceptable proof of valid service.


CONCLUSION OF LAW

The appellant's late husband had no valid service in the 
United States Armed Forces that would establish her 
eligibility to receive VA benefits as the surviving spouse of 
a "veteran."  38 U.S.C.A. §§ 101, 107, 1301, 1310, 1541, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.8, 3.12, 3.102, 3.159, 3.203 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to this 
case, and finds that VA has met its obligations to the 
appellant under this statute and its subsequent regulations.  
All relevant facts have been adequately developed and, given 
the facts of this case, there is no reasonable possibility 
that any further assistance to the appellant would aid in 
substantiating her claim.  The Board notes that a detailed 
statement of the case was sent to the appellant in August 
1999, as well as a supplemental statement of the case in June 
2002, and that she has been given an opportunity to submit 
her own evidence and arguments in this case.  The Board 
accordingly finds that VA has fully satisfied its duties to 
the appellant under the VCAA in the development of her claim.

The appellant filed a claim for VA death benefits in November 
1998 based on her late husband's reported service with the 
Philippine Commonwealth Army on behalf of the United States 
during World War II.  For purposes of determinations 
regarding dependency and indemnity compensation (DIC) or 
death pension benefits, the term "veteran" means a person 
who served in the active military, naval or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

One claiming entitlement to VA benefits must qualify as a 
claimant by submitting evidence of service and character of 
discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense Certificate of Release or Discharge 
from Active Duty (DD Form 214) or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA, the document is genuine and the 
information it contains is accurate.  38 C.F.R. § 3.203(a).

In May 1999, the RO informed the appellant that the U.S. Army 
Reserve Personnel Center (ARPERCEN) reported that there was 
no evidence that the appellant's late husband had recognized 
guerilla service or that he was a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States.  In May 2001, the RO again 
requested certification of the appellant's husband's service.  
In March 2002, the ARPERCEN affirmed its previous response.

The appellant contends that her husband had recognized 
service.  While the Board acknowledges the appellant's 
apparent sincerity, "service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, supra.  In claims for VA 
benefits where veteran status is at issue, the relevant 
question is whether the claimant has qualifying service under 
Title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.  If the service department refuses to 
verify the decedent's claimed service, the applicant's only 
recourse lies within the relevant service department, and not 
with VA.  Soria, supra; Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  The appellant is also free to seek revision of 
such findings through the Board for Correction of Military 
Records.  See Duro and Soria, supra; Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); 10 U.S.C.A. § 1552(a).

Under 38 C.F.R. §§ 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro, supra; see also Dacoron, supra.  The Board recognizes 
that the appellant has submitted documents from the 
Philippine Commonwealth Army as proof of her late husband's 
service, but none of these documents have been certified by a 
United States service department.  Moreover, no additional 
facts, such as alternate name spellings, different dates of 
service or service numbers arise from a review of these 
documents or from a review of the remainder of the claims 
file that would warrant a request for recertification.  See 
Sarmiento, supra.  Accordingly, the Board finds that the 
appellant has failed to submit legally sufficient documentary 
evidence to rebut the service department's certification in 
this case, and that VA has fulfilled its duties under 38 
C.F.R. § 3.203(c).

In cases like this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Basic legal entitlement of the appellant to receive death 
benefits payable by the Department of Veterans Affairs to the 
surviving spouse of a "veteran" is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

